The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 02/04/2021 have been fully considered but they are not persuasive. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 Claims 8, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ensign (USPN 3957395) in view of Wahler et al. (DE 102011121837 A1).
Regarding Claim 8, Ensign disclose a pump (86) and at least one shut-off member (94), wherein an actual liquid pressure in the line system (30) is ascertained by a pressure measuring device (100) and is regulated to a pressure target value (Col. 7, Lines 5-10, where the pressure target value is the preselected value); wherein when a pressure drop is detected when the at least one shut-off member is in a closed condition the pump is actuated with the at least one shut-off member still in the closed condition until the actual liquid pressure in the line system reaches the pressure target value (Col. 6, Lines 15-36), wherein flow of the liquids is prevented from exiting the line system and passing the at least one shut-off member when in the closed condition (Col. 6, Lines 15-36), the at least one shut-off member being in an open condition when the liquid is being conveyed through the line system wherein flow of the liquids is allowed to pass the at least one shut-off member when in the open condition and exit the line system (Col. 6, Lines 37-56), but does not disclose a positive displacement pump.
Wahler et al. teaches the at least one positive displacement pump (1) includes a rotary displacement machine (Whaler et al. Translation Para. 21).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the pump operation of Miller with a pump operation as taught by Wahler et al. in order to maintain operation of the system despite of variable flow rates.
Regarding Claim 10, the Ensign/Whaler et al. combination teaches the at least one positive displacement pump (Wahler et al., 1) includes a rotary displacement machine (Whaler et al. Translation Para. 21).
Regarding Claim 11, the Ensign/Wahler et al. combination teaches the rotary displacement machine includes a geared pump (Whaler et al. Translation Para. 21).
Regarding Claim 12, the Ensign/Wahler et al. combination teaches the line system has a substantially constant volume at least between the at least one positive displacement pump and the at least one shut-off member (Ensign, Col. 6, Lines 15-68 through Col. 7, Lines 1-10, when the pressure is maintained at the preselected value and assuming there is no change in diameter between the positive displacement pump and the shut-off member, the volume is constant).  
Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ensign (USPN 3957395) in view of Wahler et al. (DE 102011121837 A1), in further view of Miller (US PGPub 20040167738 A1).
Regarding Claim 9, the Ensign/Whaler et al. combination does not teach a conveying loss rate of the positive displacement pump which ensures to maintain the pressure target value when the at least one shut-off member is closed is added to a target delivery rate in order to compensate for the leakage loss occurring at the corresponding pressure target value.  
Miller teaches a conveying loss rate (Para. 45 and 47) of the positive displacement pump (20) which ensures to maintain the pressure target value in order to determine the leakage rate of the pump which provides the user and idea of the wear of the pump and thus the efficiency of said pump (Paras. 45-47).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the operation of the Ensign/Whaler et al. combination with a function to determine that loss rate of the positive displacement pump as taught by Miller in order to determine the leakage rate of the pump which provides the user and idea of the wear of the pump and thus the efficiency of said pump.
Per the Ensign/Whaler et al./Miller combination teaches when the at least one shut-off member is closed (Ensign, 94) is added to a target delivery rate in order to compensate for the leakage loss occurring at the corresponding pressure target value (Miller, Paras. 54-56, which discusses the closure of the shut-off valve and the recalculation based on the leakage).  
Regarding Claim(s) 15, the structural limitation of the apparatus described in claim 15 is captured in method claims 8-9.
Claim 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ensign (USPN 3957395) in view of Wahler et al. (DE 102011121837 A1), in further view of Taylor et al. (US PGPub 20020182339 A1).
Regarding Claim 13, the Ensign/Whaler et al. combination wherein in order to compensate for a flow behaviour of the liquid the pressure target value with the at least one shut-off member (Ensign, 94) closed (Ensign, Col. 6, Lines 15-36) is increased by comparison with the pressure target value during a conveying operation with the at least one shut-off member (Ensign, 94) open, but does not disclose this flow as a thixotropic flow.  
Taylor et al teaches compensation for a positive displacement pump for thixotropic flow behavior (Para. 62) as one of the known materials that a positive displacement pump can transfer.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a thixotropic material with the invention of the Ensign/Whaler et al. combination, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP §2144.07.  Here, Taylor explicitly teaches the use of a positive displacement pump used to move a thixotropic material.  Miller teaches a positive displacement pump, but does not explicitly disclose the material being pumped.  As a result, it makes sense that the positive displacement pump of Miller can be modified according to user’s design choice to pump a thixotropic material.
Claim 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ensign (USPN 3957395) in view of Wahler et al. (DE 102011121837 A1), in further view of Taylor et al. (US PGPub 20020182339 A1), in further view of Ford et al. (US PGPub 20110255994 A1).
Regarding Claim 14, Ensign does not disclose a regulation for raising and/or lowering the pressure target value takes place as a function of time in the manner of a PT1 element.  
Field et al. teaches a regulation for raising and/or lowering the pressure target value takes place as a function of time in the manner of a PT1 element (22) in order to stop the adjustment after a period of time (Para. 64).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the system operation of Ensign with a time mechanism as taught by Field et al. in order to stop the adjustment after a period of time.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelisa Hicks, whose telephone number is 571-272-9552.  The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McMammon can be reached at 571-272-6007 or Kenneth Rinehart can be reaches at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Angelisa L. Hicks/
Primary Examiner
Examiner, Art Unit 3753